 
 


EXHIBIT 10.11


FORM OF
RESTRICTED STOCK AWARD AGREEMENT
pursuant to the
SOLUTIA INC. NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN


Participant:


Grant Date:


Number of Shares of Restricted Stock granted:




THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Solutia Inc., a company
organized in the State of Delaware (the “Company”), and the Participant
specified above, pursuant to the Solutia Inc. Non-Employee Director Stock
Compensation Plan as in effect and as amended from time to time (the “Plan”).
 
WHEREAS, it has been determined under the Plan that the Company will grant the
shares of Restricted Stock provided herein to the Participant;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1. Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein.  Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.  In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
2. Grant of Restricted Stock Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above.  Except as otherwise provided by Section 10.12
of the Plan, the Participant agrees and understands that nothing contained in
this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s stockholder
interest in the Company for any reason.
 
3. Vesting.
 
3.1 Except as otherwise provided in this Section 3, one-third of the Restricted
Stock subject to this grant shall vest immediately and the remaining Restricted
Stock shall become unrestricted and vested pro rata on each of the first two
anniversaries of the Grant Date specified above (one-third of the total grant on
the first anniversary and one-third on the second anniversary of the Grant
Date).
 

 
 

--------------------------------------------------------------------------------

 

3.2  Except as otherwise provided in this Section 3, if the Participant’s
service on the Board terminates for any reason, including but not limited to the
Participant’s Disability, prior to the vesting of all or any portion of the
Restricted Stock awarded under this Agreement, such unvested portion of the
Restricted Stock shall continue to vest according to the vesting schedule set
forth in Section 3.1. For purposes of this Agreement, “Disability” shall mean
any physical or mental disability which is determined to be total and permanent
by a doctor selected in good faith by the Company.
 
3.3 If the Participant’s service on the Board terminates due to the
Participant’s death, the Restricted Stock shall become vested as of the date of
any such termination.
 
4.  Period of Restriction; Delivery of Unrestricted Shares.   During the Period
of Restriction, the Restricted Stock shall bear a legend as described in Section
6.4.2 of the Plan (if certificated) and the Company shall hold the Restricted
Stock as escrow agent as set forth in Section 6.3 of the Plan.  When shares of
Restricted Stock awarded by this Agreement become vested, the Participant shall
be entitled to receive unrestricted Shares and if the Participant's stock
certificates contain legends restricting the transfer of such Shares, the
Participant shall be entitled to receive new stock certificates free of such
legends (except any legends requiring compliance with securities laws).  In
connection with the delivery of the unrestricted Shares pursuant to this
Agreement, the Participant agrees to execute any documents reasonably requested
by the Company.
 
5. Dividends and Other Distributions.  There is no guarantee by the Company that
dividends will be paid.  During the Period of Restriction, all dividends and
other distributions paid with respect to the Restricted Stock, whether paid in
cash, Shares, or other property (the “Distributions”), shall be held by the
Company and subject to the same vesting requirements and restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
such Distributions were paid.  The Distributions shall be paid at the time the
Restricted Stock becomes vested pursuant to Section 3.
 
6. Non-transferability.  Restricted Stock, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Participant (or any beneficiary(ies) of the Participant), other
than by testamentary disposition by the Participant or the laws of descent and
distribution.  Any such Restricted Stock, and any rights and interests with
respect thereto, shall not, prior to vesting, be pledged or encumbered in any
way by the Participant (or any beneficiary(ies) of the Participant) and shall
not, prior to vesting, be subject to execution, attachment or similar legal
process.  Any attempt to sell, exchange, transfer, assign, pledge, encumber or
otherwise dispose of in any way any of the Restricted Stock, or the levy of any
execution, attachment or similar legal process upon the Restricted Stock,
contrary to the terms and provisions of this Agreement and/or the Plan shall be
null and void and without legal force or effect.
 
7. Entire Agreement; Amendment.  This Agreement, together with the Plan contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  The Board Committee responsible for Director compensation shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan.  This Agreement may
also be modified or amended by a writing signed by both the Company and the
Participant.  The Company shall give written notice to the Participant of any
such modification or amendment of this Agreement as soon as practicable after
the adoption thereof.
 

 
2

--------------------------------------------------------------------------------

 

8. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
 
9. Notices.  Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
9.1 If such notice is to the Company, to the attention of the General Counsel of
the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
 
9.2 If such notice is to the Participant, at his or her email or home address as
shown on the Company’s records, or at such other address as the Participant, by
notice to the Company, shall designate in writing from time to time.
 
10. Compliance with Laws.  The issuance of the Restricted Stock or unrestricted
shares pursuant to this Agreement shall be subject to, and shall comply with,
any applicable requirements of any federal and state securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, the Exchange Act and the respective rules and regulations promulgated
thereunder), and any other law or regulation applicable thereto.  The Company
shall not be obligated to issue any of the Restricted Stock or unrestricted
Shares pursuant to this Agreement if such issuance would violate any such
requirements.
 
11. Binding Agreement; Assignment.  This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign any part of this Agreement without
the prior express written consent of the Company.
 
12. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
 
13. Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
 
14. Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
 
15. Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 

 
3

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.
 



   
Participant Name
         
Participant Signature
         
Date
 




--------------------------------------------------------------------------------
